EXPLANATORY NOTE The sole purpose of this filing is to file revised risk/return summary information for the Mid-Cap 1.5x Strategy Fund, Multi-Hedge Strategies Fund, Russell 2000® 1.5x Strategy Fund, and Russell 2000® 2x Strategy Fund in interactive data format. Exhibit Index Exhibit NumberDescription EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxomony Extension Presentation Linkbase
